Exhibit 10.1

LEASE TERMINATION AGREEMENT

This LEASE TERMINATION AGREEMENT (“Agreement”) is entered into as of February
21, 2018 (“Effective Date”), by and between 6262 LUSK INVESTORS LLC, a
California limited liability company (“Landlord”), and CYTORI THERAPEUTICS,
INC., a Delaware corporation (“Tenant”), with reference to the facts set forth
in the Recitals below.

RECITALS

A.Landlord and Tenant are parties to that certain Lease Agreement dated as of
February 27, 2017, as amended by that certain letter agreement dated July 14,
2017, and executed by Tenant on July 27, 2017, that certain First Amendment to
Lease Agreement dated as of July 27, 2017, and that certain Second Amendment to
Lease Agreement dated as of September 7, 2017 (collectively, “Lease”), for
certain Premises known as Suite 200 within the Project located at 10222 Barnes
Canyon Road (formerly known as 6262 Lusk Boulevard), San Diego, California
92121, as more particularly described in the Lease.  Except as otherwise defined
herein, all capitalized terms used in this Agreement shall have the meanings
ascribed to them in the Lease.

B.Landlord and Tenant have agreed to terminate the Lease prior to the Expiration
Date subject to the terms and conditions of this Agreement including, without
limitation, Tenant’s payment of the Termination Payment (as defined below).

AGREEMENT

 

NOW, THEREFORE, in consideration of the Recitals above, the mutual covenants and
conditions below, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:  

1.Termination.  Subject to the terms and conditions provided below in this
Agreement, the Lease shall terminate and Tenant, and any party to which Tenant
has assigned or subleased the Premises, shall have no further rights in or to
any portion of the Premises effective as of the date upon which Landlord
receives the full Termination Payment (“Termination Date”).  Except for those
provisions of the Lease, if any, which expressly survive termination, and except
as may otherwise be stated in this Agreement, no provisions of the Lease shall
survive termination as provided herein.  Notwithstanding the foregoing, if
Tenant does not comply with the covenants and conditions provided in Sections 2
and 3 below, then this Agreement shall terminate at Landlord’s election and in
such event the Lease shall remain in full force and effect in accordance with
its terms.

2.Termination Payment.  As consideration for this Agreement, (a) Tenant shall,
within one (1) business day after the Effective Date, replace the Letter of
Credit with an equivalent amount of cash (i.e., $500,000.00) by wire transfer to
Landlord of immediately available funds (“Cash Payment”), which shall be
retained by Landlord, and (b) Landlord shall retain the initial installment of
the Basic Rent paid to Landlord upon execution and delivery of the Lease  (i.e.,
$71,970.36) (“Initial Rent Payment”).  The Cash Payment and the Initial Rent
Payment shall be referred to herein collectively as the “Termination
Payment.”  Upon

1

--------------------------------------------------------------------------------

Exhibit 10.1

Landlord’s receipt of the full amount of the Cash Payment, Landlord shall return
the Letter of Credit to Tenant and the Lease shall terminate as set forth in
Section 1 above.

3.Surrender of Possession.  Upon the effective date of termination as provided
herein, Tenant shall surrender possession of the Premises and any and all keys
thereto to Landlord.

4.Mutual Releases.  In consideration of the mutual covenants and conditions of
this Agreement, Landlord and Tenant hereby release and forever discharge each
other, and their respective members, affiliates, agents and employees, from any
and all claims, damages, demands and causes of action which each party ever had,
now have or in the future may have, against the other, arising from or in any
way connected with the Lease, except for the obligations expressly set forth in
this Agreement.  This release is intended as a full settlement and compromise of
each, every and all claims of every kind and nature relating to the Lease,
except for the obligations expressly set forth in this Agreement.  In connection
with the foregoing release, Landlord and Tenant expressly waive any and all
rights which they may have pertaining to the Lease and the return of the
Premises, except for the obligations expressly set forth in this Agreement,
pursuant to Section 1542 of the California Civil Code, which provides as
follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Landlord and Tenant understand and agree that by execution of this Agreement,
each party and its members, affiliates, agents and employees do not admit any
liability of any nature whatsoever.  This Agreement is made entirely as a
compromise and for the purpose of terminating the Lease and settling the
respective claims and/or causes of action of the parties to this Agreement.

5.Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the heirs, executors, administrators, successors and assigns of the
respective parties hereto.

6.Submission of Agreement.  This Agreement shall be effective only upon its
mutual execution and delivery by Landlord and Tenant.

7.Landlord’s Notice and Payment Address.  As of the Effective Date, Landlord’s
address for notices and payments shall be as follows:

6262 Lusk Investors LLC

c/o Bollert/LeBeau Inc.

4180 La Jolla Village Drive, Suite 210

San Diego, CA 92037

Attention: Steve Bollert

2

--------------------------------------------------------------------------------

Exhibit 10.1

8.Tenant’s Notice Address.  As of the Effective Date, Tenant’s address for
notices shall be as follows:

Cytori Therapeutics, Inc.

3020 Callan Road

San Diego, CA 92121

Attention: Tiago Girao

9.Entire Agreement.  It is understood that there are no oral or written
agreements or representations between the parties hereto affecting this
Agreement, and that this Agreement supersedes and cancels any and all previous
negotiations, agreements and understandings, if any, made by or between Landlord
and Tenant with respect to the subject matter hereof, and none thereof shall be
used to interpret, construe, supplement or contradict this Agreement.  All
negotiations and oral agreements acceptable to the parties have been merged into
and are included in or referenced in this Agreement.  

10.Attorneys’ Fees.  If at any time after the Effective Date of this Agreement,
either Landlord or Tenant institute any action or proceeding against the other
relating to the provisions of this Agreement or any default hereunder, the
nonprevailing party in such action or proceeding shall reimburse the prevailing
part for the reasonable attorneys’ fees and all costs and disbursements incurred
therein by the prevailing party.  Subject to the provisions of local law, the
prevailing party shall recover all such fees or costs in the action or
proceeding itself without the necessity for a cross-action by the prevailing
party.

11.Warranty of Authority.  If Tenant is a corporation, the person or persons
executing this Agreement on behalf of Tenant represent, covenant and warrant to
Landlord as of the date Tenant executes and delivers this Agreement that the
signatories signing on behalf of Tenant have the requisite authority to bind
Tenant pursuant to Tenant’s bylaws or a certified copy of a resolution
authorizing the same by Tenant's board of directors.

12.Necessary Acts.  Each party agrees to make, execute and deliver such other
instruments or documents, and to do or cause to be done such further or
additional acts, as reasonably necessary in order to effect the purposes or to
implement the terms of this Agreement.

13.Governing Law.  This Agreement shall be governed by and shall be interpreted
and enforced in accordance with California law, without reference to principles
of conflicts of law.  Venue shall be in the appropriate court of the County of
San Diego.

14.Severability.  If any provision of this Agreement is held invalid or
unenforceable by any court of final jurisdiction, it is the intent of the
parties that all other provisions of this Agreement be construed to remain fully
valid, enforceable, and binding on the parties.

15.Modification.  This Agreement may be modified only by a written agreement
executed by the parties to this Agreement.

3

--------------------------------------------------------------------------------

Exhibit 10.1

16.Miscellaneous.

(a)Each party has been offered the opportunity to investigate, and has made such
investigation of the facts pertaining to this Agreement and all matters
pertaining hereto as such party deems necessary.  Each party acknowledges that
it has entered into this Agreement voluntarily and without coercion.

(b)Each party has received independent legal advice from its attorney with
respect to the advisability of executing this Agreement.  Landlord and Tenant
acknowledge and agree that the provisions of this Agreement shall not be
construed against either party.  The rule of construction that ambiguities are
to be construed against the party drafting the agreement shall not apply to the
interpretation of this Agreement and is waived.

17.Counterparts.  This Agreement may be executed in several counterparts, each
of which may be deemed an original, but all of which together shall constitute
one and the same Agreement.

[signatures on following page]




4

--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, the parties have executed this Lease Termination Agreement
as of the Effective Date.

 

“LANDLORD”

6262 LUSK INVESTORS LLC,

a California limited liability company

 

By:B/L Lusk LLC,

a California limited liability company,

Managing Member

 

By: _____________________________

Name: ___________________________

Title: ____________________________

 

 

“TENANT”

CYTORI THERAPEUTICS, INC.,

a Delaware corporation

 

By:  ___________________________

Name: _________________________

Title:  _________________________

 

 

By:  ___________________________

Name: _________________________

Title:  _________________________

 



1130430/36355601v.1

 



5